DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on November 17, 2020 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. Applicant’s claim amendments have necessitated new grounds of rejections set forth below.

Status of the Claims
	Claims 1-3 and 8-12 are pending. Claims 4-7 are canceled. Claims 10-12 are withdrawn. Claims 1-3, 8, and 9 are under consideration in this action.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites that the upper limit for the amount of water is 70 mass%. However, because the minimum amounts of component A is 10 mass%, B is 20 mass%, and 0.3 mass%, the amount of water cannot be greater than 69.7 mass% as that would result in a composition being greater than 100%. 
Claims 1 and 9 are objected to because of the following informalities: for improved clarity and sentence structure, Examiner kindly suggests amending “a mass ratio” (in second to last line in claim 1 and line 10 of claim 9) to “the mass ratio”.
Claim 2 is objected to because of the following informalities: for improved clarity and sentence structure, Examiner kindly suggests amending “a mass ratio” (in line 2) to “the mass ratio”.
Claim 3 is objected to because of the following informalities: for improved clarity and sentence structure, Examiner kindly suggests amending “a mass ratio” (in line 2) to “the mass ratio”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al. (Nomura) (US 2012/0015813 A1; of record) and Hasebe et al. (Hasebe) (US 2001/0029240 A1; of record).
Applicant claims a treatment liquid containing an insecticide composition comprising water and the following components A, B, and C:
<component A> one or more cellulose derivatives selected from hydroxypropylcellulose and hydroxypropylmethylcellulose,
<component B> one or more compounds selected from a sulfate, a phosphate, a nitrate, sucrose, glucose, fructose, sorbitol, and glycerin, and
<component C> one or more surfactants selected from an alkylbenzene sulfonate having an alkyl group with 12 or more and 16 or less carbon atoms and an alkyldimethylamine oxide having an alkyl group with 12 or more and 16 or less carbon atoms,
wherein a mass ratio of the component B to the component C, component B/component C, is 5 or more and 100 or less,
wherein the concentration of the insecticide composition in the treatment liquid is 100 ppm or more and 10,000 ppm or less, and
wherein the treatment liquid does not contain any other agrochemical ingredient of an insecticide.

Note: The rejection set forth herein below has been modified in light of Applicant’s claim amendments.

Nomura discloses an agrichemical-containing composition that exhibits excellent agrichemical efficacy. The agrichemical-containing composition comprises hydroxypropyl cellulose, an agrichemical, an organic solvent having a saturated vapor pressure of 50 mmHg or higher at 25oC, and water, wherein when the composition as a whole is taken as 100 wt.%, a content of the organic solvent is 0.02 to 1 wt.%, and a weight ratio of the hydroxypropyl cellulose to the organic solvent (hydroxypropyl cellulose/organic solvent) is in a range of 0.1 to 2 (abstract; para.0001, 0011-0017; Nomura claim 1). Nomura exemplifies compositions comprising 0.5 g.
The agrichemical in the compositions selected from the group consisting of fungicides, insecticides, miticides, and herbicides (para.0023). When the composition as a whole is taken a 100 wt.%, the content of the agrichemical is preferably 0.02 to 1 wt.%  in terms of enhancing the efficacy of the agrichemical (para.0029).

Nomura discloses that when a surfactant is further used in conjunction with the hydroxypropyl cellulose in the agrichemical-containing composition, it is possible to reduce the amount of the hydroxypropyl cellulose used in the composition while maintaining the hydroxypropyl cellulose’s effect of enhancing the efficacy of the agrichemical (para.0039). A suitable surfactant includes mono-alkylbenzene sulfonate (anionic surfactant) (para.0042). Nomura discloses that it is preferable to use the surfactant in conjunction with the hydroxypropyl cellulose at a weight ratio (hydroxypropyl cellulose/surfactant) in a range of 0.01 to 50, more preferably 0.1 to 50, more preferably 0.1 to 30, and still more preferably 0.2 to 10 in terms of enhancing the efficacy of the agrichemicals (para.0045).
Suitable inorganic salts include ammonium sulfate (reading on a sulfate), ammonium nitrate (reading on a nitrate), and ammonium phosphate (reading on a phosphate). Nomura discloses that the weight ratio of the hydroxypropyl cellulose to the inorganic salts (hydroxypropyl cellulose/the inorganic salts) is in a range of preferably 0.01 to 50, more preferably 0.1 to 0, still preferably 0.1 to 50, and still more preferably 0.2 to 10 in terms of enhancing the efficacy of the agrichemical (para.0070-0072).

Nomura does not appear to explicitly disclose wherein the alkylbenzene sulfonate has an alkyl group with 12 or more and 16 or less carbon atoms. Hasebe is relied upon for this disclosure. The teachings of Hasebe are set forth herein below.

Hasebe discloses an enhancer composition for agrichemicals which can enhance the effectiveness of an agricultural chemical, such as an insecticide (abstract; para.0012). Hasebe discloses that alkylbenzene sulfonates (anionic surfactant) known to be used in such compositions include sodium dodecyl benzene sulfonate (para.0129, 0174, Table 4).
As discussed above, Nomura discloses the use of mono-alkylbenzene sulfonates (anionic surfactant) as a surfactant in their agrichemical-containing composition. In light of Hasebe’s disclosure that sodium dodecylbenzene sulfonate is a specific alkylbenzene sulfonate (anionic surfactant) that is known to be used in agrochemical compositions, it would have been obvious to one of ordinary skill in the art to combine the teachings of Nomura and Hasebe before the effective filing date of the instant invention and try using sodium dodecyl benzene sulfonate as the specific anionic surfactant in Nomura’s compositions as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so as Nomura disclose mono-alkylbenzene sulfonates as anionic surfactants that are suitable for use in their agrichemical-containing compositions, and Hasebe discloses that sodium dodecyl benzene sulfonate is a specific mono-alkylbenzene sulfonate known to be used as an anionic surfactant in agrochemical compositions.
With regards to the amounts of the components and the mass ratio of the components in the formulation of the combined teachings of Nomura and Hasebe, as discussed above, the formulation may comprise: 
a) a content of the organic solvent is 0.02 to 1 wt.%, 
b) hydroxypropyl cellulose, wherein a weight ratio of the hydroxypropyl cellulose to the organic solvent (hydroxypropyl cellulose/organic solvent) is in a range of 0.1 to 2,
c) sodium dodecyl benzene sulfonate, wherein the surfactant in conjunction with the hydroxypropyl cellulose at a weight ratio (hydroxypropyl cellulose/surfactant) in a range of 0.01 to 50, more preferably 0.1 to 50, more preferably 0.1 to 30, and still more preferably 0.2 to 10 in terms of enhancing the efficacy of the agrichemical,
d) ammonium sulfate (reading on a sulfate), ammonium nitrate (reading on a nitrate), or ammonium phosphate (reading on a phosphate), wherein the weight ratio of the hydroxypropyl cellulose to the aforementioned inorganic salts (hydroxypropyl cellulose/the inorganic salts) is in a range of 
e) agrichemical in an amount from 0.02 to 1 wt.% by weight of the composition, and 
f) water.
From the above formulation, in the case that the formulation of the combined teachings of Nomura and Hasebe comprises: 
0.02% by weight of organic solvent
0.02% by weight of hydroxypropyl cellulose (component A), 
0.2% by weight of ammonium sulphate (component B), and 
0.02% by weight of dodecyl benzene sulfonates (component C),
0.02% by weight of an agrichemical
The formulation of the combined teachings of Nomura and Hasebe would have the following mass ratio:
Component B / Component C = 10
Furthermore, in the formulation of the combined teachings of Nomura and Hasebe with the amounts above, that formulation has 0.28% by weight of the aforementioned components (2800 ppm), with the remainder being water.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
With regards to the limitation “wherein the treatment liquid does not contain any other agrochemical ingredient of an insecticide”, it is noted that an insecticide is not a required component of Nomura’s formulations. Nomura discloses the inclusion of an agrichemical, which may be a fungicide, miticide, or herbicide.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al. (Nomura) (US 2013/0116121 A1; published May 9, 2013) and Hasebe et al. (Hasebe) (US 2001/0029240 A1; of record).
Applicant’s claims are set forth above and incorporated herein.

Nomura discloses a plant stress tolerance imparting composition comprising at least one cellulose derivative, such as hydroxypropyl cellulose (HPC) or hydroxypropyl methyl cellulose (HPMC), catechins, and water (abstract; Nomura claims 5 and 11). The cellulose derivative is present in the composition in an amount ranging from 50-50,000 ppm, more preferably 100-1000 ppm (Nomura claim 12; para.0031-0033). 
The composition further comprises a surfactant in an amount ranging from 0.01-5000 ppm, more preferably 0.1-1000 ppm, and still more preferably 1-500 ppm (para.0050). Among the suitable surfactants include sulfonic acid-based surfactants, such as alkylbenzenesulfonic acid salts (para.0044).
The composition may further comprise a fertilizer component in an amount ranging from 1-10,000 ppm, preferably 1-1000 ppm, and still more preferably 10-500 ppm. Among the suitable fertilizers include ammonium nitrate, potassium nitrate, ammonium sulfate, ammonium phosphate, sodium nitrate, and potassium phosphate (para.0057). 

Nomura does not appear to explicitly disclose wherein the alkylbenzene sulfonate has an alkyl group with 12 or more and 16 or less carbon atoms. Hasebe is relied upon for this disclosure. The teachings of Hasebe are set forth above and incorporated herein.

As discussed above, Nomura discloses the inclusion of a surfactant, such as an alkylbenzenesulfonic acid salt. In light of Hasebe’s disclosure that sodium dodecylbenzene sulfonate is a specific alkylbenzene sulfonic acid salt known to be used as a surfactant in agricultural compositions, it would have been obvious to one of ordinary skill in the art to combine the teachings of Nomura and Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so as Nomura discloses that alkylbenzenesulfonic acid salts are suitable for use as the surfactant component in their formulations for application onto plants, and Hasebe discloses that sodium dodecyl benzene sulfonate is a specific alkylbenzene sulfonic acid salt known to be used as a surfactant in agricultural compositions.
With regards to the amounts of the components and the mass ratio of the components in the formulation of the combined teachings of Nomura and Hasebe, as discussed above, the formulation may comprise: 
a) 100-1000 ppm of hydroxypropyl cellulose or hydroxypropyl methyl cellulose,
b) 1-500 ppm of a surfactant (sodium dodecyl benzene sulfonate),
c) 10-500 ppm of fertilizer (ammonium nitrate, potassium nitrate, ammonium sulfate, ammonium phosphate, sodium nitrate, and/or potassium phosphate),
d) catechins, and
e) water (remainder).
Nomura exemplifies compositions comprising 500 ppm hydroxypropyl cellulose (component A) and 10 ppm catechin (Table 2, Example 21). In the case that such a composition further comprises 50 ppm ammonium nitrate, potassium nitrate, ammonium sulfate, ammonium phosphate, sodium nitrate, and/or potassium phosphate (component B), 10 ppm sodium dodecyl benzene sulfonate (component C), and water (remainder), the formulation of the combined teachings of Nomura and Hasebe would have a mass ratio of Component B / Component C of 5.
Furthermore, in the aforementioned formulation of the combined teachings of Nomura and Hasebe the formulation has 570 ppm (0.057% by weight) of the aforementioned formulation, with the remainder being water.
prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
With regards to the limitation “wherein the treatment liquid does not contain any other agrochemical ingredient of an insecticide”, Nomura appears to be silent to the inclusion of an insecticide. Thus, absent evidence to the contrary, an insecticide is not a required component of Nomura’s composition.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments filed November 17, 2020 have been fully considered. In light of the amendments to claim 9, the rejection over Nomura (US 2012/0015813 A1) and Hasebe has been modified, and a new rejection over Nomura (US 2013/0116121 A1) and Hasebe has been set forth above. 
With regards to the data shown in Table 4 in Applicant’s Specification, it is noted that the data is not commensurate in scope with claim 9. Claim 9 does not recite any amounts for the specific components A, B, C, and water as is recited in claim 1. The data shown in Table 4 does not appear to demonstrate that the improved storage stability and enhanced herbicidal, insecticidal, and bactericidal effects are seen when components A, B, C, and water are used in any amounts. Comparing Example 1-3 with Comparative Examples 1-9 and 1-10, for example, which all include a combination of A-3, B-1, and C1, Example 1-3, which includes A-3, B-1, C-1, and water in amounts within the claimed ranges recited in claim 1 and has a mass ratio of B/C within the range recited in claims 1 and 9, demonstrate significantly improved shelf-life compared to the Comparative Examples and demonstrate enhanced herbicidal, insecticidal, and bactericidal activity compared to the controls. Comparative Examples 1-9 and 1-10, however, both include an amount of C-1 that is outside of the range recited in claim 1, and has a mass ratio of B/C that is outside the range recited in claims 1 and 9, and were not able to be tested for the 

Allowable Subject Matter
Claims 1-3 and 8 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  The data shown in Table 4 in Applicant’s Specification demonstrates the criticality of the claimed combination of components, the claimed ranges for the components, and the claimed ratios. 
In general, Examples 1-1 to 1-22 all exemplify a combination of the claimed components A, B, C, and water in amounts within the claimed ranges, and wherein the mass ratios are within the claimed ranges, whereas Comparative Examples 1-1 to 1-10 either do not have the claimed combination of components A, B, and C or do not use the claimed components within the claimed ranges or claimed mass ratio ranges. Compared to the Comparative Examples, Examples 1-1 to 1-22 all demonstrated improved storage stability, and enhanced herbicidal, insecticidal, and bactericidal activity. Examples 1-1 to 1-22 also demonstrated insecticidal activity even in the absence of an insecticide. The Comparative Examples were not able to be tested for the aforementioned pesticidal activity due to separation and solidification of the formulation.
Comparing, for example, Example 1-3 with Comparative Examples 1-9 and 1-10, which all use a combination of A-3 (hydroxypropylmethyl cellulose), B-1 (ammonium sulfate), and C-1 (sodium dodecylbenzenesulfonate), Example 1-3, which includes the components in amounts within the instantly claimed ranges in ratios within the instantly claimed ranges, demonstrated an improved storage stability compared to Comparative Examples 1-9 and 1-10 (which do not have a B/C mass ratio within the claimed range nor do they use component C within the claimed range). Example 1-3 also demonstrated an 
The prior art references, alone or in combination, do not disclose or fairly suggest these criticalities. The closest prior art teachings are the combined teachings of Lindner (US 2010/0160168 A1; of record) and Inoue et al. (US 2013/0203599 A1; of record), which are set forth in the previous office action (office action of 09/09/2020). As discussed in detail in the previous office action, the combined teachings of Lindner and Inoue disclose overlapping components in overlapping amounts with those recited in the instant claims. However, Lindner, for example, discloses amounts, ratios, and ranges that are broader than the claimed ranges. The combined teachings of Lindner and Inoue do not disclose or fairly suggest the criticality of the combination of the claimed components A, B, C, and water, the criticality of the claimed ranges, and the criticality of the claimed mass ratios.

Conclusion
Claim 9 is rejected. Claims 1-3 are objected to. Claim 8 is allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA A SHIN/Primary Examiner, Art Unit 1616